OPINION — AG — ** PUBLIC RECORD — CHARGES — REPRODUCTION ** THE COURT CLERKS SHOULD CHARGE THE FEE OF TEN CENTS PER FOLIO IN FURNISHING CERTIFIED COPIES, WHETHER SUCH COPIES BE ACTUALLY PREPARED BY THE COURT CLERK OR BE SUBMITTED TO HIM BY SOME ONE DESIRING TO HAVE SAME CERTIFIED. IN FACT, WE CONCLUDE THAT SUCH WAS THE INTENT OF THE LEGISLATURE AS MANIFESTED BY HOUSE BILL NO. 196. (CERTIFIED COPY OF ANY INSTRUMENT, RECORD OR PROCEEDING ON FILE OF THE COURT CLERK — IS THE CLERK ENTITLED TO CHARGE, BESIDE THE CERTIFICATE CHARGE, FOR COMPARING AND INSPECTING THE COPY OFFERED BY THE PARTY REQUESTING THAT IT BE CERTIFIED?) (PREPARATION, FEES, EMERGENCY, PROOF READING) CITE: 28 O.S. 31 [28-31], 28 O.S. 32 [28-32], OPINION NO. MAY 25, 1931, OPINION NO. SEPTEMBER 23, 1950 (SAM H. LATTIMORE)